PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'Neill et al.
Application No. 14/515,415
Filed: 15 Oct 2014
For ENHANCED TECHNIQUES FOR USING CORE BASED NODES FOR STATE TRANSFER
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the fourth renewed petition filed on April 28, 2021, pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed nonprovisional applications.  

The fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. § 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on March 12, 2015 by Nerrie M. Zohn (Reg. No. 55,761) along with, inter alia, the $1700 petition fee, and was dismissed via the mailing of a decision on December 23, 2015.

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 25, 2016 by Nerrie M. Zohn (Reg. No. 55,761), and was dismissed via the mailing of a decision on January 11, 2017.

A second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on February 13, 2017 by Changwoo Yang (Reg. No. 73,037) and was dismissed via the mailing of a decision on March 31, 2017.

A third renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 26, 2017 by Changwoo Yang (Reg. No. 73,037), and was dismissed via the mailing of a decision on May 19, 2017.

Almost four years later, this fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 28, 2021 by Craig Gelfound (Reg. No. 41,032). 

To date, requirement (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Requirements (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(4) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS has been included with this fourth renewed petition, however it cannot be entered for the following reason:

Prior to the filing of this petition, the application contained a benefit claim such that this application is both  a continuation of 12/691,134 and a CIP of 10/910,960.

With this petition, Petitioner seeks to remove a portion of the aforementioned benefit claim and insert a new benefit claim, such that this application is a continuation of 12/691,134, which is a continuation of 10/910,960, which is a CIP of 10/369,998, which claims the benefit of 60/444,299, and application number 12/691,134 is also a CIP of 10/369,998, which claims the benefit of 610/444,299.
However, application number 12/691,134 does not contain the requested benefit claim, such that application number 12/691,134 is a continuation of 10/910,960, which is a CIP of 10/369,998, which claims the benefit of 60/444,299.  See the filing receipt mailed in application number 12/691,134 on October 21, 2010.

See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis included). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 
It follows that the requested benefit claim is ineffective due to the break in the priority chain.  

If this benefit claim is desired, Petitioner may wish to consider filing:
A petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) in application number 12/691,134 along with the associated fee, a corrected/updated ADS, and both a certificate of correction and the associated fee, and  

a renewed petition in the present application that indicates a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) has been filed in application number 12/691,134.

A new corrected/updated ADS is not required.  

Petitioner will note that this should not be misinterpreted as either a commentary on the likelihood of whether any such petitions would be deemed grantable, or an advisement that Petitioner should file such petitions.

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 
the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

This application was filed on October 15, 2014.  As such, the benefit claim was due no later than February 15, 2015 at midnight.  Yet this fourth renewed petition filed on April 28, 2021.

Moreover, the third renewed petition was filed by a registered practitioner, and a decision dismissing the same was mailed to the applicant on March 31, 2017.  Yet this fourth renewed petition was not filed until more than four years had passed.

How to respond to this decision :

The fifth renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.



Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.